DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,235,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a mere broadening of the previously allowed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-26,28-30,32-33,35-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo et al. US 2016/0129592 in view of Straszheim et al. US 9,486,921.
Saboo discloses a system/method/medium comprising: 
(21,28,35) “processing, by one or more servers, a message received, via a network, from a first computing device” (110,120,150 figure 1B, para 0042). “responsive to processing the message, transmitting, by the one or more servers, a first control signal to a first robot, the first control signal instructing the first robot to deliver an item to an intermediate location” (402,404,424 figure 4B, para 0042-0043, 0109, 0122). “a digital photograph received from the first robot, that the digital photograph represents the item” (402,404,424 figure 4B, para 0042-0043, 0109, 0122). “transmitting, by the one or more servers, a second control signal to a second robot, the second control signal instructing the second robot to move the item from the intermediate location to a new location” (408,410,432 figure 4C).
Saboo does not disclose verifying that the digital photograph represents the item notifying, by the one or more servers, the first robot that the digital photograph has been verified.
Straszheim teaches verifying that the digital photograph represents the item notifying, by the one or more servers, the first robot that the digital photograph has been verified (abstract, 300 figure 3, col 10 lines 12-23).
It would have been obvious to one skilled in the art to modify the system/method/medium of Saboo to include verifying that the digital photograph represents the item notifying, by the one or more servers, the first robot that the digital photograph has been verified because it helps prevent wasting resources moving the wrong item and it eliminates the need for supplying visual tags.
(Re claim 22,29,36) “the first robot being an ARM robot” (para 0002, 122 figure 1A).
(Re claim 23,30,37) “the second robot being a cobot” (para 0002, 122 figure 1A).
(Re claim 25,32,39) “the first robot being a first type and the second robot being a second type, the first type being different from the second type” (para 0002, 112,114,116122 figure 1A).
(Re claim 26,33,40) “the first robot being independent from the second robot” (para 0002, 112,114,116122 figure 1A).

Claims 24,31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo/ Straszheim in view of Kimura et al US 2013/0245823.
Saboo/Straszheim discloses the system/method/medium as rejected above.
Saboo/Straszheim does not disclose at least one linear robot.
Kimura teaches at least one linear robot (4A,4B figure 1).
It would have been obvious to one skilled in the art to modify the system/method/medium of Saboo/Straszheim to include at least one linear robot because a linear robot has a greater range of movement than a pedestal robot which would allow for the robot to perform more tasks.

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo/ Straszheim in view of Saigh et al. US 2004/0249497.
Saboo/Straszheim discloses the system/method/medium as rejected above.
Saboo/Straszheim does not disclose that the first computing device being associated with a tenant of a multi-tenant database system,
Saigh teaches that the first computing device being associated with a tenant of a multi-tenant database system (abstract, para 0018, 0061, 0130).
It would have been obvious to one skilled in the art to modify the system/method/medium of Saboo/Straszheim to include that first computing device being associated with a tenant of a multi-tenant database system because it would allow for sharing of resources reducing the operational costs to the tenants.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655